Citation Nr: 0834015	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected right 
knee disability.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to 
service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977 and from March 1981 to June 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issues of whether new and material 
evidence has been submitted to reopen his claims for service 
connection for a left hip disorder and for a left knee 
disorder.  However, in his December 2005 VA Form 9, the 
veteran stated that he was only appealing the issues of 
entitlement to service connection for a right hip disorder 
and for degenerative joint disease of the lumbar spine.  As 
such, the veteran has not filed a substantive appeal for the 
other issues. See 38 C.F.R. § 20.202.  Accordingly, the 
issues of whether new and material evidence has been 
submitted to reopen his claims for service connection for a 
left hip disorder and for a left knee disorder no longer 
remain in appellate status and no further consideration is 
required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain the veteran's Social Security 
Administration records, to notify him of a regulatory 
amendment, to provide him with proper notice, and to obtain a 
clarifying medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

In this case, the Board observes that the veteran is in 
receipt of monthly benefits from the Social Security 
Administration (SSA).  In this regard, the evidence of record 
includes a copy of the decision to grant such benefits.  
However, the records upon which that decision was based are 
not associated with the claims file.  Under 38 U.S.C.A. § 
5107(a), VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims and must be obtained. See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). Therefore, the RO should obtain and 
associate such records with the veteran's claims file.

Moreover, the Board notes that during the pendency of this 
appeal, the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006.  The new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995) (when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
However, the veteran has not been notified of this amendment.  
Therefore, the Board finds it necessary to remand the 
veteran's claim so that the RO may address in the first 
instance the applicability of these revisions to the claim.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that the failure by the BVA to 
enforce compliance with the requirements of 38 U.S.C.A. § 
5103(a) for the VA to inform a claimant of the information or 
evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA would seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  In this case, it does not appear that the 
veteran has been adequately notified in connection with his 
claims for service connection for a right hip disorder and 
for degenerative joint disease of the lumbar spine.  In this 
regard, the record contains a letter dated in September 2003, 
which informed of what the evidence must show to establish 
service connection on a secondary basis and of the division 
of responsibilities in obtaining the evidence.  However, the 
letter did not notify the veteran of what evidence was 
necessary to substantiate a claim for service connection on a 
direct basis.  The Court has indicated that such specific 
notice is required to comply with the law. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board further notes that the veteran was afforded VA 
joints and spine examinations in October 2003 in connection 
with his claims for service connection.  The examiner 
diagnosed the veteran with a right hip strain and opined that 
the veteran's morbid obesity was a much more likely causative 
factor for extension of arthritic changes into the hip than 
his old injury.  He also stated that the development of 
arthritis in the veteran's right hip would not be at least as 
likely as not directly related to the injury which occurred 
in service.  The same examiner diagnosed the veteran with 
degenerative joint changes to the lumbosacral spine that 
appeared to be most likely related to his morbid obesity 
rather than any other known factor.  He further opined that 
the disorder would not be at least as likely as not directly 
related to the veteran's old injury and arthritis of the 
right knee.  However, as pointed out by the veteran's 
representative in an August 2008 informal hearing 
presentation, the veteran has contended that his obesity is 
due to his service-connected right knee disability.  Indeed, 
the October 2003 VA examiner did not address whether the 
veteran's service-connected right knee disability may have 
permanently aggravated his right hip disorder or degenerative 
joint disease of the lumbar spine.  Therefore, the Board 
finds that a clarifying medical opinion is necessary for the 
purpose of determining the nature and etiology of any and all 
right hip and back disorders that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for a 
right hip disorder and for degenerative 
joint disease of the lumbar spine.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim for 
service connection on both a direct and 
secondary basis; (2) inform him about 
the information and evidence that VA 
will seek to provide; and, (3) inform 
him about the information and evidence 
he is expected to provide.

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
benefits to the veteran.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

3.  The RO should refer the veteran's 
claims folder to the October 2003 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any right hip 
disorder back disorder that may be 
present. The examiner is requested to 
review all pertinent records associated 
with the claims file and to consider the 
veteran's argument that his obesity is a 
direct result of his service-connected 
right knee disability.  The examiner 
should identify all current right hip 
and back disorders, and for each 
disorder identified, he should comment 
as to whether it is at least as likely 
as not that that the veteran's current 
disorder is either caused by or 
permanently aggravated by his service-
connected right knee disability.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
certain conclusion is so evenly divided 
that it is as medically sound to find in 
favor of such a conclusion as it is to 
find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "" each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence. The RO should 
readjudicate the remaining issues on 
appeal. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




